Case 1:18-cv-25271-UU Document 10 Entered on FLSD Docket 01/28/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:18-cv-25271-UU

 LESLIE GOUTIER,

        Plaintiff,
 v.
 NATIONAL CREDIT ADJUSTERS, LLC,
        Defendant.
 ____________________________________/
                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Pending Partial Settlement

 (the “Notice”). D.E. 9. The Court has reviewed the pertinent portions of the record and is

 otherwise fully advised in the premises. On January 25, 2019, Plaintiff filed the Notice,

 informing the Court that:

        the parties have reached a settlement with regards to the FDCPA and FCCPA claims
        raised in the Complaint [D.E. 1] and are presently drafting, finalizing, and executing the
        formal settlement documents. Upon full execution of the same, the parties will file the
        appropriate dismissal documents with the Court. This case will proceed solely on the
        alleged TCPA violations raised against Defendant

 D.E. 9. This notice is of no legal effect. Firstly, it is unclear to the Court why the parties need to

 submit dismissal documents with the Court. If Plaintiff wishes to amend her complaint to

 voluntarily dismiss a claim she is advised to follow the procedures set out in the Federal Rules of

 Civil Procedure, particularly Rule 15, which permits Plaintiff to amend her complaint. Fed. R.

 Civ. P. 15. Accordingly, it is

        ORDERED AND ADJUDGED that the Notice of Pending Settlement, D.E. 9, is

 HEREBY STRICKEN. ALL DEADLINES AND ORDERS REMAIN IN FULL FORCE

 AND EFFECT.
Case 1:18-cv-25271-UU Document 10 Entered on FLSD Docket 01/28/2019 Page 2 of 2



         DONE AND ORDERED in Chambers at Miami, Florida, this _28th_ day of January,

 2019.


                                               ________________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
